Citation Nr: 0504138	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  95-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of a left radial nerve injury.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a thoracic spine injury.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a laceration to the scalp.

4.  Entitlement to a compensable rating for the residuals of 
a left shoulder rotator cuff tear.

5.  Entitlement to a compensable rating for the residuals of 
a fractured sternum.

6.  Entitlement to a compensable rating for the residuals of 
a right radial nerve injury. 

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
February 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  
During the pendency of the appeal, the veteran moved to 
Georgia and the Atlanta RO has certified the case to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran claims that her service-connected disabilities 
are worse than currently evaluated.  While she underwent VA 
examinations in March 1995, March 1997, and August 2001, she 
more recently maintained that her disabilities have increased 
in severity.  

Further, in the most recent (2001) examination, it was 
reported that the veteran was being treated at the Columbus 
Clinic; however, it does not appear that an attempt has been 
made to obtain those VA records.

In addition, while this appeal was pending, the applicable 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.72, DC 5293, were revised effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the 
remaining spinal regulations were amended in September 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Moreover, the 
applicable rating criteria for skin disorders, including 
those for residual scarring, 38 C.F.R. § 4.118, was amended 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  However, the veteran has not undergone VA 
examinations in light of the new criteria.

Given the veteran's assertions that her disabilities have 
increased in severity since her last examinations, that she 
has not been afforded VA examinations under the amended scar 
and spine regulations, that there are VA records not 
associated with the claims file, and that it has been a 
number of years since her last examinations, the Board finds 
that current examinations are warranted.  

Finally, the veteran is advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Columbus Clinic for the period from 
January 1997 to the present. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examination(s) to 
determine the nature and extent of her 
service-connected left and right radial 
nerve injuries, thoracic spine, residual 
scarring, left shoulder, and sternum 
disabilities.  The claims folder must be 
made available to the examiner(s) in 
conjunction with the examination(s).  Any 
testing deemed necessary should be 
performed.  The examiner(s) should obtain 
a clinical history from the veteran.  All 
pertinent pathology found on 
examination(s) should be noted in the 
report of the evaluation.  The 
examiner(s) should complete the 
appropriate disability examination 
worksheets for the relevant evaluation.

3.  With respect to the claim for 
tinnitus, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination for 
a medical opinion regarding the 
relationship between her complaints of 
tinnitus and active duty.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
the veteran's complaints related to 
tinnitus had their onset during service 
or are in any other way causally related 
to service?

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

